Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-13 of copending Application No. 14/696,865 in view of Jozef et al. (US 2008/0227929 A1) and Garrett et al. (US 2008/0076901 A1).
 	The respective copending claim sets are the same except for the presence of the “within two minutes” limitation within c) of instant claim 1 and line 1 of instant claim 10.  However, the “within two minutes” limitation would have been obvious in view of the teachings within the secondary references.  Jozef et al. disclose within paragraph [0047] that tertiary amines serve to catalyze the trimerization reaction, and it is further noted that Jozef et al. disclose within paragraph [0050] that the polyol may contain catalysts from its preparation that would catalyze the trimerization reaction.  Garrett et al. disclose within paragraphs [0018]+ applicants' claimed reaction for incorporating reactive groups onto soybean oil to render it reactive with isocyanate groups, wherein the reaction incorporates tertiary amine into the soybean oil structure.  Accordingly, from these teachings, one would have reasonably expected the tertiary amine containing polyols, resulting from applicants’ reaction to catalyze the trimerization reaction.  In view of the expectation that the aforementioned tertiary amine containing polyols perform a catalytic function, one would have reasonably expected polymerization to occur within the claimed time period, since faster reaction time is a characteristic of a catalyst promoted reaction.
This is a provisional nonstatutory double patenting rejection.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jozef et al. (US 2008/0227929 A1) in view of Casati et al. (US 8,394,868) and Garrett et al. (US 2008/0076901 A1).
	Jozef et al. disclose the production of solid polyisocyanurates, wherein polyisocyanates, including prepolymers, are trimerized in molar excess relative to the isocyanate reactive composition and in the presence of a trimerization catalyst.  Another polyol is provided for in addition to the polyether polyol of the isocyanate reactive composition.  See abstract and paragraphs [0031], [0034], [0042], and [0051].  Processing at ambient temperature is disclosed within paragraph [0056], which is considered to satisfy applicants’ “room temperature” limitations; paragraph [0056] clearly discloses ambient temperature conditions.  Regarding the exclusion of solvent, the reference does not mandate the use of solvents.  Furthermore, Jozef et al. disclose within paragraph [0047] that tertiary amines serve to catalyze the trimerization reaction, and it is further noted that Jozef et al. disclose within paragraph [0050] that the polyol may contain catalysts from its preparation that would catalyze the trimerization reaction.  
6.	Though the primary reference fails to disclose the use of natural or soy polyols, their use within polyisocyanurate systems was known at the time of invention, as evidenced by Casati et al. at column 8, lines 14-16.  Accordingly, the position is taken that it would have been obvious to utilize soy polyols as the other polyol of the primary reference for the purpose of producing a more environmentally favorable composition.  Furthermore, polyisocyanurates were known to be highly temperature resistant and stable due to the presence of the thermally stable trimer ring and increased crosslink density.  Though Casati et al. disclose within column 3, lines 36+ that the natural materials may be modified to contain isocyanate reactive groups or to increase their number through the use of several chemistries, the addition reaction of claim 1 is not disclosed.  Still, Casati et al. is not limited to the exemplified methods of column 3, lines 36+, and Garrett et al. disclose within paragraphs [0018]+ applicants' claimed reaction for incorporating reactive groups onto soybean oil to render it reactive with isocyanate groups, wherein the reaction incorporates tertiary amine into the soybean oil structure.  Furthermore, Garrett et al. disclose within paragraph [0028] the advantages that his modification method of natural oils yields in comparison to other methods, such as epoxidation.  Accordingly, from these teachings, one would have been motivated to use the modification process of Garrett et al. and the resulting soybean polyol as the natural polyol of Casati et al. and further to employ it within the process of the primary reference, so as to arrive at the instant invention.  Regarding applicants’ limitations concerning the use of a trimerization catalyst, the following positions are taken.  The examiner interprets the language, “in the absence of added catalyst”, to mean that such compounds as art recognized catalyst compounds, such as those set forth within paragraph [0041] of the specification, are not added; the language is not interpreted to exclude tertiary amine-containing polyols, such as the polyols within paragraph [0033] of specification and Garrett et al. that constitute the soy polyol of the claims, which would be expected to possess a catalytic effect due to the tertiary amine.  This line of reasoning is logical, since one cannot logically exclude applicants’ claimed soy polyol from the claims.  Furthermore, in view of the aforementioned teachings within paragraphs [0047] and [0050] of Josef et al., the skilled artisan would have appreciated that the tertiary amine containing polyols resulting from the modification reaction of Garrett et al. (see structure within paragraph [0026]) would have promoted the trimerization reaction of the primary reference.  Accordingly, it would have been appreciated that the addition of other catalysts would not be required and the deletion of these additional catalysts would have been obvious.  Regarding applicants’ “within two minutes” limitation, in view of the expectation that the aforementioned tertiary amine containing polyols perform a catalytic function, one would have reasonably expected polymerization to occur within the claimed time period, since faster reaction time is a characteristic of a catalyst promoted reaction.  
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765